            Case 2:20-cv-01765-APG-EJY Document 23 Filed 05/21/21 Page 1 of 4




      I   Martin A. Little, Esq.
          Nevada Bar No. 7067
     2    Robert L. Rosenthal, Esq.
          Nevada Bar No. 6476
     J    HOWARD & HOWARD ATTORNEYS PLLC
          3800 Howard Hughes Parkway, Suite 1000
     4    Las Vegas, Nevada 89169
          Telephone : (7 02) 257 -l 483
      5   Email: rlr@h2law.com
          Email: mal@h2law.com
      6
          Attorneys   for Defendant M.J. Dean Construction,   Inc.
      7
                                         UNITED STATES DISTRICT COURT
      8
                                                DTSTRICT OF NEVADA
      9
          PARNELL COLVIN,                                       Case   No. 2:20   -cv -01765   -APG-EJY
U    10
F]                          Plaintiff,                          DEFENDANT'S MOTION TO STRIKE
F]
     11                                                         PORTIONS OF PLAINTIFF'S FIRST
a         VS.                                                   AMENDED COMPLAINT PURSUANT
2    12                                                         TO FRCP 12(r)
&         M.J. DEAN CONSTRUCTION, INC,
F
F    13                                                         (Oral argument requested)
                            Defendant.
tr   t4                                                         Action filed on September 22,2020
F    15
o
€    t6           Pursuant to Federal Rule of   Civil Procedure l2(f), Defendant M.J. Dean Constructiono Inc.
&
     t7 ("Defendant" or "M.J. Dean"), hereby moves to dismiss to strike portions of Plaintiff s First
     18   Amended Complaint ("FAC") filed by Plaintiff Parnell Colvin. This Motion is based on and

     t9 supported by the following points and authorities, the FAC on file in this case and by any oral
     20   argument the Court may require or allow.

     2I                                                  I.
                                                   INTRODUCTION
     22
                  On January 5,202I, the Court approved the parties' discovery plan and scheduling order,
     23
          which stated that the last day for the parties to amend the pleadings and add parties was February
     24
          16,2021.
     25

     26
                  On November 17, 2020, Defendant file a motion to dismiss causes of action 4             - 7 in
          Plaintiffs complaint. (ECF No. 7.) On April 07, 202I, the Court issued a report and
     27
          recommendation, granting in part and denying in part Defendant's motion to dismiss. (ECF No.
     28
             Case 2:20-cv-01765-APG-EJY Document 23 Filed 05/21/21 Page 2 of 4




       1   19.) On April 27,202I, the Court adopted the report and recommendation.

      2           On May 18, 2021, Plaintiff filed his FAC, which included multiple references to
       a
       J   "Defendant's Doe Employee(s) / Agent(s)." In light of the fact that the time to add new parties

      4    expired over 3 months ago, the Court should strike all references to "Doe Employee(s) / Agent(s)"

       5   in the FAC.

       6                                                  il.
                                                    ARGUMENT
       7

       8
           A.     THE COURT SHOULD STRIKE ALL REFERENCES TO "DOE EMPLOYEE(S)
                  / AGENT(S)" IN PLAINTIFF'S FAC
       9
                  Federal Rule   of Civil   Procedure 12(f1 allows a court   to "strike from a pleading an
(J    10
F1
           insufficient defense or any redundant, immaterial, impertinent, or scandalous matter." Id.
F]
      11
a          Moreover, Rule 15(a)(2), regarding the amendment of pleadings, directs that "[t]he court should
r-l
z&    t2   freely give leave when justice so requires." "Courts may decline to grant leave to amend only   if
F     13
F          there is strong evidence of 'undue delay, bad faith or dilatory motive on the part of the movant,

&     t4   repeated failure to cure deficiencies by amendments previously allowed, undue prejudice to the
o     15
           opposing party by virtue of allowance of the amendment, or futility of amendment, etc."'Sonomo
€     I6 Cnty. Ass'n of Ret. Emps. v, Sonoma Crty.,708 F.3d 1109, 1117 (9th Cir. 2013).
      t7        In the present case, Plaintifls FAC contains the following references to "Doe Employee(s)
      18
           / Agent(s)":
      I9
                   50     Plaintiff is informed and believes and thereon alleges that at
      20                  all times herein mentioned, Mr. Gutienez and each of the
                          Defendant's Doe Emplovee(s)/Agent(s) were the agents
      2I                  and/or employees of Defendant M.J Dean and were doing
                          the things hereinafter alleged, and were acting within the
      22
                          course and scope of such agency and employment, in
      23                  furtherance of the profit-making business of all such
                          Defendants.
      24
                   51.    Mr.            and each of the Defendant's Doe
                                 Gutierrez
      25
                          Emplovee(s)/Aeent(s) subjected Mr. Colvin to actions
      26
                          complained herein while in the course and scope of their
                          agency andlor employment with M.J. Dean.
      27
                   s)     As a direct and proximate result of the actions by Defendant
      28                  M.J. Dean and/or Doe Emplovee(s)/Asent(s) and each of

                                                           2
             Case 2:20-cv-01765-APG-EJY Document 23 Filed 05/21/21 Page 3 of 4



                           them as set forth herein, Defendants, and each of them, are
       1
                           vicariously liable for the acts of the other, which caused Mr.
       2
                           Colvin to suffer damages, and he is entitled to be fully
                           compensated therefore.
       J

       4   ECF 21, tTfl 50   -   52, emphasis added. Plaintiff asserts identical allegations to those above in

       5
           paragraphs 59   -61    and69 -71. Id.

       6
                  Due to the fact that the time to add new parties has come and gone, the Court should strike

       7   all references toooDoe Employee(s) / Agent(s)" in the FAC.

       8                                                 IV.
                                                     CONCLUSION
       9
                  Based on the foregoing, Defendant's Motion to Strike all references to "Doe Employee(s)
(J    10
F1
FI
           / Agent(s)" in the FAC should be granted.
A     1l
o          Dated: May   2I,2021                           Respectfully submitted,
trl   t2
zil
o                                                         HOWARD & HOWARD ATTORNEYS PLLC
 F    13
tr
                                                          By: /s/ Robert Rosenthal
&     l4                                                      Robert Rosenthal, Esq
                                                              Martin A. Little, Esq.
      15                                                      3800 Howard Hughes Parkway, Suite 1000
q                                                             Las Vegas, Nevada 89169
      t6                                                      Attorneys for Defendant M.J. Dean
il                                                            Construction, Inc.
      I7

      18

      t9
      20

      2l
      22

      23

      24

      25

      26

      27

      28

                                                             J
             Case 2:20-cv-01765-APG-EJY Document 23 Filed 05/21/21 Page 4 of 4



                                           CERTIFICATE OF SERVICE
       I

      2
                  I   hereby certifl/ that a true and conect copy   of the foregoing   document has been

      J    electronically filed and served upon the following parties on May 21,2021 through the Court's

      4    ECF system.

       5
                  Jesse M. Sbaih, Esq
                  Ines Olevic-Saleh, Esq.
       6
                  JESSE SBAIH & ASSOCIATES, LTD.
       7          The District at Green Valley Ranch
                  170 South Green Valley Parkway, Suite 280
       8          Henderson, Nevada 89012
                  Attorneys for P laintiff
       9
                                                            ls/BarbaruDunn
                                                      Howard & Howard Attorneys PLLC
Q     10
j
Fl
Pr    11
a
r{    t2
zil
F     13
tr
a     t4
&
F     15
o
€     I6
A
&
      T7

      l8
      t9
      20

      2I
      22

      23

      24

      25

      26

      27

      28

                                                         4
